DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Applicant’s arguments with respect to claims 1, 9 and16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
NEW GROUNDS OF REJECTION BELOW

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIBE et al. (US PGpub: 2018/0286774 A1), herein after NISHIBE, in view of Kadoguchi et al. (US PGpub: 2013/0154081 A1), herein after Kadoguchi.
Regarding claim 1, NISHIBE  teaches a semiconductor assembly: a power semiconductor; a housing containing the power semiconductor; and electrically conductive channels (30P,30N, 30O Channel. 30P is shown is FIG. 7), configured to direct coolant through the housing to absorb heat generated by the power semiconductor (coolant passed thru cooler 60 (which is part of the housing)  as in Paragraph [0045]) , electrically connected with the power semiconductor to form terminals for the power semiconductor (a power semiconductor; a housing containing the power semiconductor and electrically conductive channels (power module 10 and channels are part of the housing. 13A is the heat sink).
NISHIBE does not explicitly teach a conductive channel configured to direct coolant through the housing to absorb heat generated by the power semiconductor.
However, Kadoguchi teaches a conductive channel configured to direct coolant through the housing to absorb heat generated by the power semiconductor (the fastening portions 52 (the mounting holes 53, in particular, of the cooling plate 50 viewed in a vertical direction, it is possible to bolt the fastening portions 52 of the cooling plate 50 to the channel forming member (a water channel, a housing, etc.) 100 described hereinafter (see FIG. 6) directly above the fastening portions 52, Paragraph [0081], [0098], [0128])
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use NISHIBE’s semiconductor assembly with other teaching from Kadoguchi so that the device provide workability of bolting is improved and useless space can be eliminated. Further, as illustrated in FIG. 4, when the terminal portions (signal terminal portions) 22a of the wiring members 22 are connected to a drive circuit 90, the opposite ends of the drive circuit 90 in the X direction are opposed to an existence area (a signal terminal area) of the terminal portions 22a of the wiring members 22 in a vertical direction. Thus, the degree of freedom for a layout is increased in utilizing a central portion of the drive circuit 90 which corresponds to an area indicted by symbol W. For example, it becomes easy to separate a high-voltage circuit block from a low-voltage circuit block within the drive circuit 90.
Regarding claim 2, NISHIBE  teaches the semiconductor assembly of claim 1 further comprising a heat transfer system configured to move the coolant (60) through the electrically conductive channels (channels includes 30P along with 60 coolant and heat sink 13A), and a power system (10) electrically connected with the electrically conductive channels (channels includes 30P along with 60 coolant and heat sink 13A) to provide current or voltage to the power semiconductor (power module 10 and channels are part of the housing. 13A is the heat sink .The power semiconductor elements 11A, 11B of each power module 10 respectively function as an upper-arm switch and a lower-arm switch of each phase. The motor 50 is driven by the power semiconductor elements 11A, 11B of each phase turning on and off at predetermined timings. 11A, 11B are in direct electrically contact with channel 20P, FIG. 5. It is 30P in FIG. 7).
NISHIBE does not explicitly teach a heat transfer system configured to move the coolant.
However, Kadoguchi teaches a conductive channel (conductive channels are parts of heat transfer system of FIG. 14)configured to direct coolant through the housing to absorb heat generated by the power semiconductor (the fastening portions 52 (the mounting holes 53, in particular, of the cooling plate 50 viewed in a vertical direction, it is possible to bolt the fastening portions 52 of the cooling plate 50 to the channel forming member (a water channel, a housing, etc.) 100 described hereinafter (see FIG. 6) directly above the fastening portions 52, Paragraph [0081], [0098], [0128]. The semiconductor modules 2 may be installed such that the sides where the fins 54 are formed are opposed to each other in a vertical direction, as illustrated in FIG. 14. In this case, as illustrated in FIG. 14, the upper and lower semiconductor modules 2 are fastened to the channel forming member (a water channel, a housing, etc.) 100 by means of common bolts 110 and nuts 111. In other words, the upper and lower semiconductor modules 2 are fastened to the channel forming member 100 by using the common bolts 110 and the common nuts 111 for the opposed fastening portions 521 of the cooling plates 501 of the upper and lower semiconductor modules 2. FIG. 14)
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use NISHIBE’s semiconductor assembly with other teaching from Kadoguchi so that the device provide workability of bolting is improved and useless space can be eliminated. Further, as illustrated in FIG. 4, when the terminal portions (signal terminal portions) 22a of the wiring members 22 are connected to a drive circuit 90, the opposite ends of the drive circuit 90 in the X direction are opposed to an existence area (a signal terminal area) of the terminal portions 22a of the wiring members 22 in a vertical direction. Thus, the degree of freedom for a layout is increased in utilizing a central portion of the drive circuit 90 which corresponds to an area indicted by symbol W. For example, it becomes easy to separate a high-voltage circuit block from a low-voltage circuit block within the drive circuit 90.
Regarding claim 3, NISHIBE  teaches the semiconductor assembly of claim 1, wherein the power semiconductor includes metal layers and wherein each of the electrically conductive channels is electrically connected to one of the metal layers (The power semiconductor elements 11A, 11B of each power module 10 respectively function as an upper-arm switch and a lower-arm switch of each phase. The motor 50 is driven by the power semiconductor elements 11A, 11B of each phase turning on and off at predetermined timings. 11A, 11B are in direct electrically contact with channel 20P, FIG. 5. It is 30P in FIG. 7).
Regarding claim 4, NISHIBE teaches the semiconductor assembly of claim 3, wherein the electrically conductive channels are in direct contact with the metal layers (The power semiconductor elements 11A, 11B of each power module 10 respectively function as an upper-arm switch and a lower-arm switch of each phase. The motor 50 is driven by the power semiconductor elements 11A, 11B of each phase turning on and off at predetermined timings. 11A, 11B are in direct electrically contact with channel 20P, FIG. 5. It is 30P in FIG. 7).
Regarding claim 5, NISHIBE teaches the semiconductor assembly of claim 3, wherein the electrically conductive channels are electrically connected to the metal layers via metal wires or metal traces (The power semiconductor elements 11A, 11B of each power module 10 respectively function as an upper-arm switch and a lower-arm switch of each phase. The motor 50 is driven by the power semiconductor elements 11A, 11B of each phase turning on and off at predetermined timings. 11A, 11B are in direct electrically contact with channel 20P, FIG. 5. It is 30P in FIG. 7).
Regarding claim 6, NISHIBE  teaches the semiconductor assembly of claim 1, wherein the power semiconductor is an insulated-gate bipolar transistor, a diode, a metal-oxide-semiconductor field- effect transistor, or a thyristor (Paragraph [0037]).
Regarding claim 7, NISHIBE  teaches the semiconductor assembly of claim 1 further comprising electrically conductive fluid in the electrically conductive channels (conductive channel includes coolant 60 to pass thru).
Regarding claim 8, NISHIBE  teaches the semiconductor assembly of claim 1, wherein the housing is electrically insulative (housing and heatsink is electrically insulative to protect the heat and insulative layer 61 is made of SIN)..
Regarding claim 9, NISHIBE  teaches a semiconductor device comprising: a semiconductor substrate and metal layers arranged to form a semiconductor switch; a housing (full housing can be considered a heat transfer system, it has heat sink 13, cooler 60 and insulation 61, channel 30P ) containing the semiconductor switch (Paragraph [0037], The power semiconductor elements 11A, 11B of each power module 10 respectively function as an upper-arm switch and a lower-arm switch of each phase. The motor 50 is driven by the power semiconductor elements 11A, 11B of each phase turning on and off at predetermined timings. 11A, 11B are in direct electrically contact with channel 20P, FIG. 5. It is 30P in FIG. 7) ; electrically conductive channels (i) configured to carry fluid therethrough to cool the semiconductor switch and housing and (ii) electrically connected with the metal layers; and a power system configured to provide current or voltage to the electrically conductive channels (30P,30N, 30O Channel. 30P is shown is FIG. 7), configured to direct coolant through the housing to absorb heat generated by the power semiconductor (coolant passed thru cooler 60 (which is part of the housing)  as in Paragraph [0045]) , electrically connected with the power semiconductor to form terminals for the power semiconductor (a power semiconductor; a housing containing the power semiconductor and electrically conductive channels (power module 10 and channels are part of the housing. 13A is the heat sink).).
NISHIBE does not explicitly teach a conductive channel configured to direct coolant through the housing to absorb heat generated by the power semiconductor.
However, Kadoguchi teaches a conductive channel configured to direct coolant through the housing to absorb heat generated by the power semiconductor (the fastening portions 52 (the mounting holes 53, in particular, of the cooling plate 50 viewed in a vertical direction, it is possible to bolt the fastening portions 52 of the cooling plate 50 to the channel forming member (a water channel, a housing, etc.) 100 described hereinafter (see FIG. 6) directly above the fastening portions 52, Paragraph [0081], [0098], [0128])
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use NISHIBE’s semiconductor assembly with other teaching from Kadoguchi so that the device provide workability of bolting is improved and useless space can be eliminated. Further, as illustrated in FIG. 4, when the terminal portions (signal terminal portions) 22a of the wiring members 22 are connected to a drive circuit 90, the opposite ends of the drive circuit 90 in the X direction are opposed to an existence area (a signal terminal area) of the terminal portions 22a of the wiring members 22 in a vertical direction. Thus, the degree of freedom for a layout is increased in utilizing a central portion of the drive circuit 90 which corresponds to an area indicted by symbol W. For example, it becomes easy to separate a high-voltage circuit block from a low-voltage circuit block within the drive circuit 90.
Regarding claim 10, NISHIBE  teaches the semiconductor device of claim 9, wherein each of the electrically conductive channels is electrically connected to one of the metal layers (The power semiconductor elements 11A, 11B of each power module 10 respectively function as an upper-arm switch and a lower-arm switch of each phase. The motor 50 is driven by the power semiconductor elements 11A, 11B of each phase turning on and off at predetermined timings. 11A, 11B are in direct electrically contact with channel 20P, FIG. 5. It is 30P in FIG. 7).
Regarding claim 11, NISHIBE  teaches the semiconductor device of claim 10, wherein the electrically conductive channels are in direct contact with the metal layers (The power semiconductor elements 11A, 11B of each power module 10 respectively function as an upper-arm switch and a lower-arm switch of each phase. The motor 50 is driven by the power semiconductor elements 11A, 11B of each phase turning on and off at predetermined timings. 11A, 11B are in direct electrically contact with channel 20P, FIG. 5. It is 30P in FIG. 7).
Regarding claim 12, NISHIBE  teaches the semiconductor device of claim 10, wherein the electrically conductive channels are electrically connected to the metal layers via metal wires or metal traces (30P are metal layers or metal traces. electrical terminals 30P, 30N, 30O. Paragraph [0042]-[0045]).
Regarding claim 13, NISHIBE teaches the semiconductor device of claim 9, further comprising a heat transfer system configured to move the fluid through the electrically conductive channels (full housing can be considered a heat transfer system, it has heat sink 13, cooler 60 and insulation 61, channel 30P) .
Regarding claim 14, NISHIBE teaches the semiconductor device of claim 9, wherein the semiconductor switch is an insulated-gate bipolar transistor or a metal-oxide-semiconductor field-effect transistor  (Paragraph [0037]).
Regarding claim 15, NISHIBE teaches the semiconductor device of claim 9, wherein the housing is insulative (power module 10 and channels are part of the housing. 13A is the heat sink. An insulating plate 61 made of ceramic, such as SiN, is provided between each cooler 60 and each power module 10, paragraph [0045])).
Regarding claim 16, NISHIBE  teaches a power apparatus comprising: a semiconductor assembly including a semiconductor switch (MOS switch. Paragraph [0037]. The power semiconductor elements 11A, 11B of each power module 10 respectively function as an upper-arm switch and a lower-arm switch of each phase. The motor 50 is driven by the power semiconductor elements 11A, 11B of each phase turning on and off at predetermined timings. 11A, 11B are in direct electrically contact with channel 20P, FIG. 5. It is 30P in FIG. 7) , a housing (channels includes 30P along with 60 coolant and heat sink 13A which are part of housing) containing the semiconductor switch (Paragraph [0037], The power semiconductor elements 11A, 11B of each power module 10 respectively function as an upper-arm switch and a lower-arm switch of each phase. The motor 50 is driven by the power semiconductor elements 11A, 11B of each phase turning on and off at predetermined timings. 11A, 11B are in direct electrically contact with channel 20P, FIG. 5. It is 30P in FIG. 7) , and electrically conductive conduits electrically connected with the semiconductor switch and configured to carry coolant therein and through the housing to absorb heat generated by the semiconductor switch; a heat transfer system (heat sink 13A. Housing is heat transfer system using coolant 60, and heat sink 13A, channel 30P); and a power system (10) configured to provide current or voltage to the electrically conductive conduits.
NISHIBE does not explicitly teach a heat transfer system configured to move the coolant through the electrically conductive conduits.
However, Kadoguchi teaches a conductive channel (conductive channels are parts of heat transfer system of FIG. 14) configured to direct coolant through the housing to absorb heat generated by the power semiconductor (the fastening portions 52 (the mounting holes 53, in particular, of the cooling plate 50 viewed in a vertical direction, it is possible to bolt the fastening portions 52 of the cooling plate 50 to the channel forming member (a water channel, a housing, etc.) 100 described hereinafter (see FIG. 6) directly above the fastening portions 52, Paragraph [0081], [0098], [0128]. The semiconductor modules 2 may be installed such that the sides where the fins 54 are formed are opposed to each other in a vertical direction, as illustrated in FIG. 14. In this case, as illustrated in FIG. 14, the upper and lower semiconductor modules 2 are fastened to the channel forming member (a water channel, a housing, etc.) 100 by means of common bolts 110 and nuts 111. In other words, the upper and lower semiconductor modules 2 are fastened to the channel forming member 100 by using the common bolts 110 and the common nuts 111 for the opposed fastening portions 521 of the cooling plates 501 of the upper and lower semiconductor modules 2. FIG. 14)
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use NISHIBE’s semiconductor assembly with other teaching from Kadoguchi so that the device provide workability of bolting is improved and useless space can be eliminated. Further, as illustrated in FIG. 4, when the terminal portions (signal terminal portions) 22a of the wiring members 22 are connected to a drive circuit 90, the opposite ends of the drive circuit 90 in the X direction are opposed to an existence area (a signal terminal area) of the terminal portions 22a of the wiring members 22 in a vertical direction. Thus, the degree of freedom for a layout is increased in utilizing a central portion of the drive circuit 90 which corresponds to an area indicted by symbol W. For example, it becomes easy to separate a high-voltage circuit block from a low-voltage circuit block within the drive circuit 90.
Regarding claim 17, NISHIBE  teaches the power apparatus of claim 16, wherein the electrically conductive conduits are electrically connected with the semiconductor switch via metal wires or metal traces (30P are metal layers or metal traces. electrical terminals 30P, 30N, 30O. Paragraph [0042]-[0045])).
Regarding claim 18, NISHIBE  teaches the power apparatus of claim 16, wherein the electrically conductive conduits are in direct contact with the semiconductor switch (The power semiconductor elements 11A, 11B of each power module 10 respectively function as an upper-arm switch and a lower-arm switch of each phase. The motor 50 is driven by the power semiconductor elements 11A, 11B of each phase turning on and off at predetermined timings. 11A, 11B are in direct contact with channel 20P, FIG. 5. It is 30P in FIG. 7).
Regarding claim 19, NISHIBE  teaches the semiconductor assembly of claim 16, wherein the semiconductor switch is an insulated-gate bipolar transistor or a metal-oxide-semiconductor field-effect transistor (Paragraph [0037]).
Regarding claim 20, NISHIBE  teaches the semiconductor assembly of claim 16, wherein the housing is electrically insulative (housing and heatsink is electrically insulative to protect the heat and insulative layer 61 is made of SIN). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/           Primary Examiner, Art Unit 2828